Citation Nr: 1731635	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected lichen simplex chronicus with scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from February 1975 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Phoenix, Arizona, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A transcript of this hearing is of record.

In January 2016, the Board remanded the case for further development.

Although the Board regrets the additional delay, for the reasons stated below it finds that further development is still required in this case.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's accredited representative asserted, in a December 2016 written brief, that the February 2016 VA examination was inadequate.  The representative noted that skin disorders were not constant as they have good and bad days, and the examiner did not take into account the verbal statements that the Veteran had flare-ups and it has spread and affected a greater area of his body.

At the September 2015 Board hearing, the Veteran competently and credibly testified that his skin disability had spread over other parts of his body, to include his side, left leg, right and left knees and back.  He further reported that the disability was productive of pain and bleeding.  The remand directives stated that the examiner was to consider the Veteran's competent lay reports regarding the nature and extent of his skin disability, i.e., the areas of his body that are affected, as well as the severity of the condition.  However, the Board acknowledges that it does not appear the February 2016 VA examiner explicitly addressed Veteran's lay reports on these matters.  The Board further notes that the February 2016 examiner stated the Veteran had no scarring (regardless of location), but scarring is recognized as being part of the service-connected disability.  Moreover, the prior VA examination of March 2011 noted there was a scar precisely located left lower leg anterolateral, and made findings as to the nature and severity thereof.  The Board also notes that Ardison v. Brown, 6 Vet. App. 405 (1994) held that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition.  Based upon the assertions of the Veteran's representative in December 2016, it does not appear that this was done in this case.

In view of the foregoing, the Board must conclude that the February 2016 VA examination is not adequate for resolution of this case.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, this case must be remanded to conduct another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected lichen simplex chronicus since September 2015.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.  After securing any necessary release, should obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his lichen simplex chronicus symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected lichen simplex chronicus.  Steps should be undertaken to schedule the examination during a period of flare-up, if possible.  The claims folder should be made available to the examiner for review before the examination.

The examiner must comment upon the Veteran's competent and credible lay reports regarding the nature and extent of his skin disability, i.e., the areas of his body that are affected, as well as the severity of the condition.

The examiner should also comment upon the scarring recognized as being part of the service-connected disability, to include the scar noted by the March 2011 VA examination as being precisely located left lower leg anterolateral.

If the examination is not conducted during a period of flare-up, the examiner must estimate, based on the Veteran's competent report regarding his skin disability, of the percentage of the Veteran's body, and the percentage of the Veteran's exposed areas, affected by his skin disability.

4.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

